Citation Nr: 0903169	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  97-17 213A	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

What evaluation is warranted for post-traumatic stress 
disorder (PTSD), from May 31, 1996?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and O.S.


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had over 21 years of active duty service between 
1960 and 1982, and retired in August 1982.

This appeal was initially before the Board of Veterans' 
Appeals (Board) from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California. In that decision, the RO awarded service 
connection and a 10 percent rating for PTSD, effective from 
May 31, 1996. The veteran appealed this initial rating.   A 
March 1998 rating decision increased the rating to 30 percent 
disabling, effective from May 31, 1996.  

In April 1999, a personal hearing was held before the 
undersigned, at which time the claimant and a friend 
testified. 

In August 1999 and in June 2004, the Board remanded this 
claim for additional development. 

The record raises the issue of entitlement to service 
connection for prostate cancer as a result of exposure to 
Agent Orange.  The veteran is being treated thorough a VA 
Medical Center for prostate cancer.  A clinical notation from 
a VA social worker in July 2004 notes that the veteran was to 
file a claim for prostate cancer due to Agent Orange.  There 
is no record in the claims file, however, that such a claim 
was actually processed.  As such, this matter is referred to 
the RO for further development in accordance with the 
Veterans Claims Assistance Act of 2000.  

The Board takes this opportunity to note that as a veteran 
who served in Vietnam, the appellant is entitled to a 
rebuttable presumption that his prostate cancer is related to 
service.  Of course, before service connection may be 
granted, a claim must first be filed, and the Board offers no 
opinion at this time as to whether the appellant filed a 
claim in July 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2008). VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate. VAOPGCPREC 11-95 
(April 7, 1995).  In this instance, it appears to the Board 
that the April 2003 examination is stale as it was conducted 
almost five years ago.  The Board finds that a thorough and 
contemporaneous medical examination that takes into account 
the records of prior medical treatment, including the 
extensive medical records received (three thick volumes) 
subsequent to the June 2004 Board remand, so that the 
disability evaluation will be a fully informed one must be 
accomplished. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the claim is hereby REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA psychiatric examination to ascertain 
the current severity of his service-
connected PTSD. The veteran's claims 
files and a copy of this remand must be 
made available to the examiner.  All 
indicated studies and tests deemed 
necessary by the examiner should be 
accomplished and all results must be 
included in the examination report.  A 
complete rationale for all opinions 
expressed must be provided.  

The examiner must assign a global 
assessment of functioning score 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders, and explain 
what the assigned score represents.  The 
examiner must comment on the veteran's 
current level of social and occupational 
impairment due to his post traumatic 
stress disorder.  The specific PTSD 
symptoms which cause social and 
occupational impairment must be 
identified and discussed.  Any 
indications that the veteran's complaints 
or other symptomatology are not in accord 
with the objective findings on 
examination must be directly addressed 
and discussed in the examination report.  
All psychiatric pathology not associated 
with post traumatic stress disorder must 
be carefully differentiated. 

2.  The veteran must be advised in 
writing that it is his responsibility to 
report for the VA examination, and that 
the consequences for failure to report 
for a VA examination without good cause 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  In the event 
that the veteran does not report for any 
ordered study, documentation must be 
obtained that shows that notice 
scheduling the examination was sent to 
his last known address prior to the date 
of the examination.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

3. After the development requested above 
has been completed, the RO should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND. If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4.  After undertaking any other 
development deemed appropriate, the 
RO/AMC must readjudicate the issue on 
appeal.  If the benefit sought is not 
granted, the appellant and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

